*640MEMORANDUM ***
In United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the Supreme Court struck down the federal sentencing guidelines to the extent that the Sentencing Reform Act of 1984 mandated the imposition of sentences predicated on facts not found by the jury or admitted by the defendant. Because the district court here handed down its sentence under the assumption that the guidelines were mandatory, we remand the case to afford the district court with the opportunity to re-sentence the appellant in light of Booker and United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
We add only that there was no error arising from the district court’s reliance on the appellant’s prior (2004) removal from the United States in enhancing the appellant’s sentence under 8 U.S.C. § 1326(b) and U.S.S.G. § 2L1.2(b)(l)(D). See United States v. Luna-Madellaga, 315 F.3d 1224, 1226-27 (9th Cir.2003), cert. denied, 540 U.S. 853, 124 S.Ct. 142, 157 L.Ed.2d 97 (2003). Accordingly, the appellant’s sentence is REMANDED for re-sentencing procedures consistent with Booker and Ameline.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.